IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 95-40570

                            Summary Calendar



UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                   versus

PETER GERALD WAHL,
                                               Defendant-Appellant.




             Appeal from the United States District Court
                   for the Eastern District of Texas
                               (95-CV-60)


                            January 16, 1996

Before HIGGINBOTHAM, DUHE’, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Peter Gerald Wahl requests permission to proceed in forma

pauperis in his appeal of the district court's denial of his motion

under 28 U.S.C. § 2255.         The motion is DENIED.     Wahl's appeal

presents   no    nonfrivolous    issue   for   appeal.   The   appeal   is

DISMISSED.      See 5th Cir. R. 42.2.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.